Citation Nr: 1315662	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  12-35 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.


This appeal to the Board of Veterans' Appeals (Board) arose from a February 2003 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  There have been a number of subsequent rating decision in which it was determined that new and material evidence had not been submitted to reopen the claim.  The Louisville, Kentucky, RO now has jurisdiction.

The Veteran did not submit a timely notice of disagreement with the February 2003 decision, but in October 2011, the Veteran submitted service personnel records that were relevant to the claim, that appear to have been in existence at the time of the February 2003 rating decision.  Under such circumstances, the prior decision is readjudicated without regard to the need for new and material evidence.  38 C.F.R. § 3.156(c) (2012).

The Veteran did perfect his appeal following a February 2012 rating decision that denied service connection for PTSD.

The Veteran's claim is deemed to encompass service connection for a psychiatric disability regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at an informal conference with a decision review officer (DRO) in October 2012.  A written synopsis of the conference is in the claims file and has been reviewed.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository, that is associated with his appeal.  The Board has reviewed the contents of the paperless file, and they are duplicative of those in the paper claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

Except that his service entrance and separation examinations, efforts to obtain the Veteran's service treatment records have been unsuccessful and his records were reportedly destroyed in a fire at the National Personnel Records Center (NPRC) in 1972.  It does not appear; however, that service personnel records have been requested. 

The Veteran has also reported on a number of occasions that he was hospitalized for 61 day in the summer of 1953, after being poisoned.  A VA physician has cited this event as one of the stressors supporting a diagnosis of PTSD.  At the RO's request, the Veteran completed a National Archives Form 13055 to search alternate sources for records.  He reported his unit and that he had been hospitalized at an Army Hospital in Stuttgart in the summer of 1952.  The RO made a request for medical, dental, Surgeon General, sick and morning reports.  The RO received a response that advised that a search of the available Surgeon General records and Unit Morning and Sick Reports revealed no information related to the Veteran.  There is no indication that a search of hospital record took place.

VA's efforts to obtain service department records must continue until the records are obtained unless it is reasonably certain that they do not exist, or that further efforts would be futile.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, VA treatment records include diagnoses of PTSD, depression and anxiety.  One VA physician has opined that the Veteran has PTSD related to unspecified stressors while serving in Germany.  In April 2011, a VA therapist opined that the Veteran had PTSD and that his PTSD symptoms were related to service in occupied Germany from 1951 to 1953.  The therapist reported that  the Veteran related intense fear of death from below zero temperatures laying outside  with only a blanket; that he feared for his life while on guard duty  from "the Germans who hated Americans,: and that he "suffered near death from poisoning" and was hospitalized in Stuttgart, Germany for 61 days.

An examination is needed to clarify whether the Veteran meets the specific criteria for a diagnosis of PTSD, or whether any other psychiatric disability is related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The agency of original jurisdiction (AOJ) should obtain all of the Veteran's service personnel records.

2.  The AOJ should obtain records of the Veteran's hospitalization at the Stuttgart Army Hospital (Bad Cannstatt) in the Summer of 1952.  Ask the Veteran for any additional information that is necessary to request these records.

3.  Efforts to obtain service personnel records and the records of in-service hospitalization should continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

The Veteran should be advised of any requested records that cannot be obtained; of the efforts made to obtain the records; and of any further actions that will be taken with regard to the claim, including its possible denial.

4.  Arrange a VA examination to determine the correct diagnosis for any psychiatric disability demonstrated since 2001, and to determine whether such disability is related to a disease or injury in service, to include the reported stressors in Germany.  

The claims file must be provided for review by the examiner as part of the examination.  The examiner is asked to provide a full explanation for any diagnosis rendered.

If the Veteran has met the criteria for a diagnosis of PTSD at any time since 2001 (when he filed his initial claim), the examiner should specify the stressors supporting the diagnosis.

If the Veteran has not met the criteria for a diagnosis of PTSD at any time since 2001, the examiner should specify the DSM IV criteria that are not met.

If the Veteran has met the criteria for any other psychiatric diagnosis since 2001, the examiner should opine as to whether the disability, at least as likely as not, is the result of an in-service disease or injury, including the reported stressors while serving in Germany.

2.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



